453 F.2d 413
David Roberto ALVAREZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2472 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 30, 1971.

David R. Alvarez, pro se.
Robert W. Rust, U. S. Atty., George A. Kokus, Miami, Fla., for appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
All matters which appellant sought to raise in habeas corpus proceedings in the district court are either moot or are proper subject matter for the direct appeal from appellant's subsequent conviction in the district court.  A direct appeal from that conviction is now pending in this court.  See No. 71-2949, Alvarez v. United States.


2
It follows that the appeal from the denial of habeas relief should be and it is dismissed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I